Citation Nr: 0943686	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-11 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial or staged rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that rating decision, the RO granted 
service connection for PTSD, assigning a 50 percent initial 
rating.  The Veteran's disagreement with the initial rating 
assigned led to this appeal.

In the March 2007 rating decision, the RO also assigned a 
temporary 100 percent rating based on hospitalization for the 
service-connected disability.  As the Veteran's notice of 
disagreement clearly indicates disagreement with the rating 
assigned and does not raise any question as to the dates of 
assignment of the temporary 100 percent rating based on 
hospitalization, the issue on appeal does not include 
extension of the temporary total rating.  See 38 C.F.R. 
§ 4.29.

The Veteran testified via videoconference before the 
undersigned Veterans Law Judge in October 2009.  A copy of 
the transcript of this hearing has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that before the claim for an increased rating 
for PTSD is ripe for adjudication on the merits, additional 
development is required.  See 38 C.F.R. § 19.9.

The Veteran was provided a February 2007 VA psychiatric 
examination pursuant to his claim for service connection for 
PTSD.  In the October 2009 Board hearing noted above, he 
testified that his PTSD had increased in severity since this 
examination.  A review of the limited psychiatric treatment 
records of file reveals a varying range of symptoms and 
Global Assessment of Functioning (GAF) scores.  Based on the 
Veteran's report of increased severity of symptoms and to aid 
in having a fuller picture of the current disability picture, 
a remand is warranted to obtain a new VA psychiatric 
examination.  See 38 C.F.R. § 3.327 (2009); VAOPGCREC 11-95 
(1995); see also. e.g., Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Further, during the Board testimony, the Veteran reported 
having difficulty working.  Following the February 2007 VA 
examination, the examiner wrote that the Veteran had 
difficulty working and had not been employed since 2004 when 
"he was laid off because of difficulty getting along with 
people at work."  The only service-connected disability is 
PTSD.  The Board is cognizant of the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  The Court found, 
essentially, that a claim for TDIU was part of the 
consideration of a claim for an increased rating.  Therefore, 
upon remand, after completing all indicated development, the 
AMC/RO should adjudicate the claim for a TDIU.  See 38 C.F.R. 
§ 4.16.  The development must include the issuing of a letter 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) 
that addresses the evidence and information needed to 
substantiate a claim for a TDIU.

Lastly, All VA medical examination and treatment reports, and 
any private medical records that have not been obtained, 
which pertain to the psychiatric claim on appeal must be 
obtained for inclusion in the record.  38 C.F.R. 
§ 3.159(c)(1)(2) (2009).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must complete all 
necessary development in regard to the 
claim for a TDIU.  This development is to 
include the issuance of an additional 
VCAA notice letter.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. § 
3.159.

The notification letter should inform 
the Veteran of the evidence needed to 
substantiate the claim for a TDIU.  
Specifically, the letter should: (a) 
inform the Veteran about the information 
and evidence not of record that is 
necessary to substantiate the claim; (b) 
inform the Veteran about the information 
and evidence that VA will seek to 
provide; and (c) inform the Veteran 
about the information and evidence the 
Veteran is expected to provide.

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the 
psychiatric claim on appeal must be 
obtained for inclusion in the record.  

3.  The AMC/RO should afford the Veteran 
a comprehensive psychiatric examination 
for the purpose of determining the 
current severity of his PTSD.  The 
claims file should be sent to the 
examiner and the examiner should review 
the relevant evidence in the claims 
file.  The examiner must assign a GAF 
score for the Veteran's PTSD.

4.  Thereafter, the Veteran's claim for 
an initial or staged rating in excess of 
50 percent for PTSD, which includes a 
claim for a TDIU, must be adjudicated on 
the basis of all of the evidence of 
record and all governing legal 
authority, to include 38 C.F.R. § 4.16.  

If any benefit sought remains denied, 
the Veteran must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain evidentiary 
development and to preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
See 38 C.F.R. § 20.1100(b) (2009).


